Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION
This is in response to the communication filed on 12/24/2021. Claims 1-11, 13-14 and 19-20 have been allowed.  
     Response to Arguments
Applicant’s arguments, see remarks, filed 12/24/2021, with respect to 103 type rejection of claim 14 have been fully considered and are persuasive.  Previous 35 USC 103 type rejection of claim 14 has been withdrawn. 
                               Examiner’s Reasons for Allowance
Claims 1-11, 13-14 and 19-20 are allowed.  No reason for allowance is necessary as the record is clear in light of further search conducted, persuasive arguments, and prosecution history of the application. See MPEP 1302.14(1).
           Closest prior art in the record, Flink et al, US 7,024,562 B1 teaches a system for carrying out secure signing of a person on a data packet sent from a sender to a recipient, the sender and the recipient connected to a data network. A biometric sample of the person is sampled and converted to a digital form. A first digital seal produced from the combination of the digital data packet and the biometric sample, or from two or more digital seals derived from the digital data packet and the biometric sample. A second digital seal is produced from the combinations of received digital data packet and the received biometric sample by the recipient. The first and the second seals are 
              Closest prior art in the record, Peirce, US 2009/0164796 A1 teaches a method wherein a biometrically enabled machine readable token is biometrically associated with the user or owner of the token. Such a token may be generated by initially providing biometric data of the user, and concealing the biometric data such that the biometric data is selectively accessible. The concealed biometric data is then used in generation of a token request message either by embedding the concealed biometric data into the token request message or by providing a concealed link thereto within the token request message. As the biometric data is concealed the specifics of that data are not accessible to third parties (See Abstract)
           However, Flink et al or Peirce or any other cited reference fails to disclose singly or in combination the features of: converting the verified first biometric hash string into a first alpha numeric string, wherein the first alpha numeric string is configured to act as an authorization code for authenticating the identity of the user; and encoding the duplicate instance of data through a second encoding process; and unencoding the duplicate instance of data; encoding the duplicate instance of data with the first encoding process; and comparing the duplicate instance of data to the instance of data for monitoring if the duplicate instance of data has deviated from the instance of data as recited in independent claims 1 and 11.
Flink et al or Peirce or any other cited reference further fails to disclose singly or in combination the features of: converting the first biometric hash string into a first alpha numeric string, wherein the first alpha numeric string is configured to act as an authorization code for authenticating an the identity of the user by an institution for a transaction; and modifying the first association using an algorithm or formula if the first association of data is not a workable integer; and determining an action for the transaction in response to the second comparison the second association to a second list of possible instructions stored in the one or more databases in a second comparison; and  wherein the first alpha numeric string configured to operate as private key used for a created association with an identity authentication for an associated account number of the user  as recited in independent claim 14.
                                                          Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494